                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAIMARIA BODOR,                          :     CIVIL ACTION
Individually and on behalf of all        :
others similarly situated,               :
                                         :
                       Plaintiffs,       :
     v.                                  :     NO. 19-cv-5787(JMG)
                                         :
MAXIMUS FEDERAL SERVICES, INC.,          :
                                         :
                 Defendant.              :
____________________________________________________________________________


      Plaintiff Jaimaria Bodor (“Plaintiff”) and Defendant Maximus Federal

Services, Inc. (“Defendant”) stipulate to and request that the Court enter the

following Stipulated Protective Order:

1.    PURPOSES AND LIMITATIONS

      Disclosure and discovery activity in this action may involve production of

confidential, proprietary, or private information for which protection from public

disclosure may be warranted. The parties acknowledge that this Order does not

confer blanket protection on all disclosures or discovery and that the protection it

affords extends only to the limited information or items that are entitled to be

treated as confidential under the terms of this Order. Furthermore, the parties

acknowledge that neither this Order nor any confidentiality designation pursuant

to it constitutes a ruling by this Court that any specific information is, in fact,

confidential.


                                                                                  37307870.1
2.       CONFIDENTIAL INFORMATION

         As used in this order, “Confidential Information” shall mean information or

tangible things for which there is good cause for secrecy under Federal Rule of Civil

Procedure 26(c). Examples of such information include social security or taxpayer-

identification numbers; names of minor children; financial account numbers; and

trade secrets, competitively-sensitive technical, marketing, financial, sales or other

confidential business information, student loan records, pricing information; or that

contains information received in confidence from third parties, including, but not

limited to, the Department of Education; or documents to which the producing party

otherwise believes in good faith to be entitled to protection under Rule 26(c) of the

Federal Rules of Civil Procedure.

             “Confidential Information” does not include any information that:

               a. is publicly available at the time of disclosure;

               b. becomes publicly available after disclosure through no fault of the

                  Receiving Party (defined below);

               c. the Receiving Party lawfully receives at a later date from a third party

                  without restriction as to disclosure.

3.       ADDITIONAL DEFINITIONS

         3.1.     Party: any party to this action, including all of its officers, directors,

consultants, retained experts, and counsel (and their support staff)

         3.2.     Non-party: any person or entity other than a party


                                                 2
37307870.1
         3.3.   Disclosure or Discovery Material: all items or information, regardless

of the medium or manner generated, stored, or maintained (including, among other

things, documents, testimony, transcripts, or tangible things) that are produced or

generated in disclosures or responses to discovery in this matter

         3.4.   Protected Material: any Disclosure or Discovery Material that is

designated by a Party or Non-party as “confidential” in accordance with paragraph

4, unless the confidentiality designation is challenged and (a) the Court decides

such material is not entitled to protection as confidential; (b) the Designating Party

fails to apply to the Court for an order holding that the material is entitled to

protection within the time period specified below; or (c) the Designating Party

withdraws its confidentiality designation in writing

         3.5.   Producing Party: a Party or Non-party that produces Disclosure or

Discovery Material in this action

         3.6.   Receiving Party: a Party that receives Disclosure or Discovery Material

from a Producing Party

         3.7.   Designating Party: a Party or Non-party that designates information

or items that it produces in disclosures or in responses to discovery as confidential.

The Designating Party bears the burden of establishing good cause for the

confidentiality of all such information or items.

         3.8.   Challenging Party: a Party that challenges a Designating Party’s

confidentiality designation


                                            3
37307870.1
         3.9.   Outside Counsel: attorneys who are not employees of a Party but who

are retained to represent or advise a Party in this action

         3.10. House Counsel: attorneys who are employees of a Party

         3.11. Counsel (without qualifier): Outside Counsel and House Counsel (as

well as their support staffs)

         3.12. Expert: a person who has been retained by a Party or Counsel to serve

as a testifying or non-testifying expert witness or as a consultant in this action,

including any person specially retained to provide expert opinions in a hybrid

capacity. This definition includes a professional jury or trial consultant retained in

connection with this litigation. Nothing about this definition or this Order is meant

to preclude exchange of information with any consultant or testifying expert,

regardless of whether they are specially retained for the purposes of this litigation.

         3.13. Professional Vendors: persons or entities that provide litigation

support services (e.g., photocopying; videotaping; translating; preparing exhibits or

demonstrations; organizing, storing, retrieving data in any form or medium; etc.)

and their employees and subcontractors

4.       DESIGNATING MATERIAL AS CONFIDENTIAL

         4.1.   Exercise of Restraint and Care in Designating Material for Protection.

The designation of material as confidential shall constitute a representation to the

Court that the Designating Party and its counsel believe in good faith that the

information constitutes Confidential Information. Parties and Non-parties shall


                                            4
37307870.1
make a good faith effort to designate information in a way that provides the

greatest level of disclosure possible, while still preserving the confidentiality of

Confidential Information.

         Each Party or Non-party that designates information or items for protection

under this Order must use good faith efforts to limit any such designation to the

specific material that qualifies for protection as Confidential Information. If only

part of a document contains Confidential Information, the whole document shall not

be designated confidential. Instead, solely the specific information that is

confidential shall be so designated.

         Mass, indiscriminate, or routinized designations are strictly prohibited.

         If it comes to a Designating Party’s attention that information that it

designated confidential does not qualify for protection, that Designating Party must

promptly notify all other parties that it is withdrawing the mistaken designation.

         4.2.   Manner and Timing of Designations. Except as otherwise provided in

this Order, or as otherwise stipulated or ordered, material that qualifies for

protection under this Order must be clearly designated confidential before the

material is disclosed or produced.

         Designation in conformity with this Order requires:

             a. For information in documentary form (apart from transcripts of

depositions), the Producing Party must affix the legend “CONFIDENTIAL” at the

bottom of each page that contains material designated confidential.


                                             5
37307870.1
         A Party or Non-party that makes original documents or materials available

for inspection need not designate them for protection until after the inspecting

Party has indicated which material it would like copied and produced. During the

inspection and before the designation, all of the material made available for

inspection shall be treated as Protected Material. After the inspecting Party has

identified the documents it wants copied and produced, the Producing Party must

determine which documents, or portions thereof, qualify for protection under this

Order. Then, before producing the specified documents, the Producing Party must

affix the legend “CONFIDENTIAL” at the bottom of each page that contains

Confidential Information.

             b. For testimony given in deposition proceedings, the Party or Non-party

offering or sponsoring the testimony must identify on the record, before the close of

the deposition, all confidential testimony. When it is impractical to identify

separately each portion of testimony that is entitled to protection, and when it

appears that substantial portions of the testimony may constitute Confidential

Information, the Party or Non-party that sponsors, offers, or gives the testimony

may invoke on the record (before the deposition is concluded) a right to have up to

fourteen (14) days after receipt of the deposition transcript to identify the specific

portions of the testimony as to which protection is sought. Only those portions of the

testimony that are appropriately designated for protection within the 14 days shall

be covered by the provisions of this Stipulated Protective Order.


                                            6
37307870.1
         The court reporter must affix the legend “CONFIDENTIAL” at the bottom of

transcript pages containing information designated as confidential, as instructed by

the Party or Non-party offering or sponsoring the witness or presenting the

testimony. If only a portion of the material on a page qualifies for protection, the

Producing Party also must clearly identify the confidential portion(s) (e.g., by

making appropriate markings in the margins, but not over text).

             c. For information produced in some form other than documentary and

for any other tangible items, the Producing Party must affix in a prominent place on

the exterior of the container or containers in which the information or item is stored

the legend “CONFIDENTIAL.” If only portions of the information or item warrant

protection, the Producing Party, to the extent practicable, shall also identify the

protected portions in such a way that does not interfere with the viewing of the

evidence.

         4.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent

failure to designate information or items as confidential does not, standing alone,

waive the Designating Party’s right to secure protection under this Order for such

material. If material is appropriately designated as confidential after the material

was initially produced, the Receiving Party, on timely notification of the

designation, must make reasonable efforts to assure that the material is treated in

accordance with the provisions of this Order.




                                            7
37307870.1
5.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

         5.1.   Timing of Challenges. Any Party or Non-Party may challenge a

designation of confidentiality at any time during the litigation . A Party or Non-

Party does not waive its right to challenge a confidentiality designation by electing

not to mount a challenge promptly after the original designation is disclosed.

         5.2.   Procedure for Parties Challenging Confidentiality Designations. A

Party may challenge the designation of a document or other material as

Confidential as follows:

             a. If a Party believes that material has been improperly designated

Confidential, that Party shall provide to the Designating Party written notice

challenging the designation(s). During the 10-day period following provision of this

written notice to the Designating Party (the “Meet and Confer Period”), the

Challenging and Designating Parties shall try to resolve the challenge in good faith

on an informal basis.

             b. If neither the designation nor the objection is withdrawn during the

Meet and Confer Period, the Designating Party shall have 20 days from the receipt

of the written challenge notice to file a motion requesting that the Court determine

whether the challenged material is, in fact, entitled to protection and that, if so, the

Court issue a protective order requiring that the challenged material not be

disclosed. The Designating Party bears the burden of establishing that the

challenged material is entitled to protection.


                                             8
37307870.1
         Any material designated as Confidential Information that is the subject of a

challenge shall remain subject to this Protective Order until the Court rules on the

Designating Party’s motion or, if no motion is made, until the time for the

Designating Party to bring a motion has expired. Failure by the Designating Party

to make such a motion within the applicable time period for doing so shall

automatically waive the confidentiality designation for each challenged designation.

6.       ACCESS TO AND USE OF PROTECTED MATERIAL

         6.1.   Basic Principles. A Receiving Party may use Protected Material that is

disclosed or produced by another Party or by a Non-party in connection with this

case only for prosecuting, defending, or attempting to settle this litigation.

Protected Material may be disclosed only to the categories of persons and under the

conditions described within this order.

         Protected Material must be stored and maintained by a Receiving Party at a

location and in a secure manner that ensures that access is limited to those

authorized to access it under this Order.

         6.2.   Disclosure of Protected Material. With the exception of material

disclosed under Section 7.3 below, unless otherwise ordered by the Court or

permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated confidential only to:




                                            9
37307870.1
             a. Outside Counsel of record of any Party in this action, including

associated personnel necessary to assist Outside Counsel in these proceedings, such

as litigation assistants, paralegals, and secretarial and other clerical personnel;

             b. Parties to this litigation and their officers, directors, and employees

(including House Counsel) to whom disclosure is reasonably necessary for this

litigation;

             c. Experts (as defined in this Order) of the Receiving Party, including

associated personnel necessary to assist Experts in these proceedings, such as

litigation assistants, paralegals, and secretarial and other clerical personnel, so long

as such Expert has signed the “Acknowledgment and Agreement to Be Bound by

Stipulated Protective Order” (Exhibit A);

             d. the Court, including associated personnel necessary to assist the Court

in its functions;

             e. litigation support services, including outside copying services, court

reporters, stenographers, videographers, or companies engaged in the business of

supporting computerized or electronic litigation discovery or trial preparation,

retained by a Party or its counsel for the purpose of assisting that Party in these

proceedings, for whom a company representative has signed the “Acknowledgment

and Agreement to Be Bound by Protective Order” (Exhibit A);

             f. other Professional Vendors to whom disclosure is reasonably necessary

for this litigation and for whom a company representative has signed the


                                             10
37307870.1
“Acknowledgment and Agreement to Be Bound by Stipulated Protective Order”

(Exhibit A);

             g. any actual or potential witness in the action who has signed the

“Acknowledgment and Agreement to Be Bound by Stipulated Protective Order”

(Exhibit A), provided that counsel believes, in good faith, that such disclosure is

reasonably necessary for the prosecution or defense of these proceedings;

             h. the author(s) of the document or the original source(s) of the

information;

             i. counsel for issuers of insurance policies under which any issuer may be

liable to satisfy part or all of a judgment that may be entered in these proceedings

or to indemnify or reimburse payments or costs associated with these proceedings

and who has signed the “Acknowledgment and Agreement to Be Bound by

Stipulated Protective Order” (Exhibit A);

             j. any mediator or arbitrator appointed by the Court or selected by

mutual agreement of the parties and the mediator or arbitrator’s secretarial and

clerical personnel, provided that a company representative for the mediator or

arbitrator has signed the “Acknowledgment and Agreement to Be Bound by

Stipulated Protective Order” (Exhibit A);

             k. any other person as to whom the Producing Party has consented to

disclosure in advance and in writing.




                                             11
37307870.1
         6.3.   Disclosure to the Government. Notwithstanding this Order or any

confidentiality designations under it, any Party may disclose relevant information

to any regulatory or law enforcement agency or government entity that has an

interest in the subject matter of the underlying suit.

7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
         IN OTHER LITIGATION

         If a Receiving Party is served with a subpoena or an order issued in other

litigation that would compel disclosure of Protected Material, the Receiving Party

must so notify the Designating Party in writing (by e-mail, if possible) within five

business days after receiving the subpoena or order. Such notification must include

a copy of the subpoena or court order.

         The Receiving Party also must promptly notify in writing the party that

caused the subpoena or order to issue that some or all the material covered by the

subpoena or order is the subject of this Protective Order. In addition, the Receiving

Party must deliver a copy of this Stipulated Protective Order promptly to the party

in the other action that caused the subpoena or order to issue.

         If the Designating Party timely seeks a protective order from the court where

the subpoena or order issued, the Party served with the subpoena or court order

shall not produce any Protected Material before a determination by that court,

unless the Party has obtained the Designating Party’s permission. The Designating

Party shall bear the burden and expense of seeking protection in that court of its

confidential material. Nothing in these provisions should be construed as

                                           12
37307870.1
authorizing or encouraging a Receiving Party in this action to disobey a lawful

directive from another court.

8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

         If a Receiving Party learns that, by inadvertence or otherwise, it has

disclosed Protected Material to any person or in any circumstance not authorized

under this Stipulated Protective Order, the Receiving Party must promptly

(a) notify in writing the Designating Party of the unauthorized disclosures, (b) use

its best efforts to retrieve all copies of the Protected Material, (c) inform the person

or persons to whom unauthorized disclosures were made of the terms of this Order,

and (d) request such person or persons execute the “Acknowledgment and

Agreement to Be Bound by Stipulated Protective Order” that is attached hereto as

Exhibit A.

9.       USE OF PROTECTED MATERIAL IN COURT

         Neither this Order, nor any confidentiality designation under it, is a

sufficient basis for sealing court records. The procedure for filing Protected Material

with the Court shall be as follows:

             a. If the filing party is the Designating Party, it shall not move to seal

any material that it does not, in good faith, believe meets the legal standard for

sealing—even if it has previously marked such material confidential under this

Order. If, after evaluating in good faith whether the information meets the legal

standard for sealing, the Designating Party still seeks to file information under


                                             13
37307870.1
seal, it must file a motion to seal, demonstrating with particularity that each

document or portion thereof that the party seeks to seal meets the legal standard

for sealing. This motion must be accompanied by a declaration that specifically

identifies each document or portion thereof the party seeks to seal and provides a

factual basis for the party’s claim that sealing is warranted. Unless the party

believes in good faith that an entire document meets the standard for sealing court

records, it shall also file a redacted version of the document on the public docket.

             b. If the filing party is not the Designating Party, it must file the

Protected Material provisionally under seal, accompanied by a declaration

explaining that the Protected Material is filed under seal only provisionally to give

the Designating Party an opportunity to file a motion to seal; identifying the specific

documents or portions thereof that have been designated confidential; and

identifying the Designating Party. Unless an entire document is marked

confidential, the filing party shall also file a public version of the document, with

the Protected Material redacted, on the public docket.

         If the Designating Party believes in good faith that the Protected Material

should be sealed, it must file a motion to seal within seven (7) days. This motion

must be accompanied by a declaration that specifically identifies each document or

portion thereof the Designating Party seeks to seal and provides a factual basis for

the Designating Party’s claim that sealing is warranted.




                                              14
37307870.1
         Absent an order granting an extension, if the Designating Party does not file

a motion to seal within this deadline, it waives the right to have the material

sealed, and the filing party shall file it on the public docket within seven (7) days of

the deadline passing. If the Designating Party does file such a motion, the material

will remain under seal provisionally unless and until the Court rules otherwise.

10.      DURATION

         Even after final disposition of this litigation, the confidentiality obligations

imposed by this Order shall remain in effect unless and until a Designating Party

agrees otherwise in writing or a court order otherwise directs.

11.      MISCELLANEOUS

         11.1   Public Health and Safety. Nothing in this Order is intended to prevent

any Party or Non-party from raising with the Court any concern that the non-

disclosure of Protected Material may have an adverse effect upon public health or

safety, or the administration or operation of government or public office, and

therefore the public interest in disclosure outweighs any interest in secrecy.

         11.2   Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future.

         11.3   Non-Parties. Nothing in this Order affects the right of Non-parties to

this action to challenge this Order, any confidentiality designations made pursuant

to the Order, or the sealing of any court records in this case.




                                              15
37307870.1
         11.4   Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to

disclosing or producing any information or item on any ground not addressed in this

Protective Order. Similarly, no Party waives any right to object on any ground to

use in evidence of any of the material covered by this Protective Order.


                                          /s/ Cary L Flitter
                                          Cary L. Flitter
                                          Andrew M. Milz
                                          FLITTER MILZ, P.C.
                                          450 N. Narberth Avenue, Suite 101
                                          Narberth, PA 19072
                                          (Tel) 610-822-0782
                                          cflitter@consumerslaw.com
                                          amilzconsumerslaw.com
                                          Attorneys for Plaintiff

                                          /s/ Marisa Rachel De Feo
                                          Marisa Rachel De Feo
                                          Ryan L. DiClemente
                                          SAUL EWING ARNSTEIN & LEHR LLP
                                          Centre Square West
                                          1500 Market Street, 38th Floor
                                          Philadelphia, PA 19102
                                          (Tel) 215-972-1976
                                          Marisa.DeFeo@saul.com
                                          Ryan.DiClemente@saul.com
                                          Attorneys for Defendant


Dated: August 14, 2020




                                            16
37307870.1
                       17th
SO ORDERED, this the _______                August
                             day of _____________________, 2020.




                                     /s/ John M. Gallagher
                                 ___________________________________________
                                 The Honorable
 *The Court retains the right to allow disclosure of any subject covered by this stipulation or
 to modify this stipulation at any time as required in the interest of justice. -JG
CONSENTED TO:

Counsel for the Plaintiff:



______________________________________




Counsel for the Defendant:



______________________________________




                                          17
37307870.1
